If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re AMY/AMY-WICKWIRE, Minors.                                      November 9, 2021

                                                                     No. 356745
                                                                     Roscommon Circuit Court
                                                                     Family Division
                                                                     LC No. 19-724457-NA


Before: SWARTZLE, P.J., and SAWYER and LETICA, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court orders terminating her parental rights
to her three minor children: ALA, AMA, and TA. Respondent’s parental rights were terminated
under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j). The children’s fathers are not parties to this
appeal. For the reasons set forth below, we affirm.

                                       I. BACKGROUND

        This case began when Children’s Protective Services was alerted that respondent was
engaged in a dating relationship with a registered sex offender. Representatives of Children’s
Protective Services met with respondent to inform her of her duty to protect ALA and AMA from
her boyfriend (TA had yet to be born), and respondent agreed in writing to prohibit her boyfriend
from having unsupervised contact with the children. Respondent habitually breached this
agreement, and her boyfriend was repeatedly reprimanded for having contact with the children.
ALA and AMA were removed from respondent’s care when Children’s Protective Services
learned that respondent’s boyfriend was sexually abusing ALA. Respondent initially continued to
support her boyfriend by attending all of his court appearances and calling him at the jail.
Respondent was pregnant with TA when ALA and AMA were removed; TA was removed from
respondent’s care the day he was born.

        The Department of Health and Human Services (the Department) developed a case-service
plan after the trial court took jurisdiction of the children. Respondent received a psychological
evaluation and began attending therapy. During this case, respondent found housing and stable
employment. Respondent participated in supervised parenting time with AMA and TA; however,
ALA, who was a teenager, did not want to have parenting time with respondent, and the
Department did not require ALA to do so. Respondent’s psychological evaluation stated that she


                                                -1-
would require treatment for a significant amount of time before she could be safely reunified with
her children, and the Department did not believe that respondent was benefiting from the services
that she was receiving. Accordingly, the Department initiated proceedings to terminate her
parental rights. The trial court eventually terminated respondent’s parental rights. This appeal
followed.

                                          II. ANALYSIS

        Respondent’s sole argument on appeal is that the Department did not provide her with
adequate services to meet her needs and that it therefore failed to meet its obligation to provide
reasonable efforts to reunify the family. To preserve an argument about reasonable efforts for
family reunification, a respondent-parent must object to services at the time they are offered. In
re Frey, 297 Mich App 242, 247; 824 NW2d 569 (2012). Once during the pendency of this matter,
respondent raised concerns that she was not receiving therapy frequently enough. After this
objection, respondent began receiving weekly sessions. Respondent did not raise any other
objections or concerns regarding the services that were offered, including the frequency of therapy.
Thus, this issue is unpreserved.

        Unpreserved issues are reviewed for plain error. In re VanDalen, 293 Mich App 120, 135;
809 NW2d 412 (2011). “To avoid forfeiture under the plain error rule, three requirements must
be met: 1) the error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
plain error affected substantial rights.” Id. (quotation marks omitted), citing People v Carines, 460
Mich 750, 763; 597 NW2d 130 (1999). “Generally, an error affects substantial rights if it caused
prejudice, i.e., it affected the outcome of the proceedings.” In re Utrera, 281 Mich App 1, 8-9;
761 NW2d 253 (2008). The appellant bears the burden of persuasion with respect to prejudice.
See Carines, 460 Mich at 763.

        “In general, when a child is removed from the parents’ custody, the petitioner is required
to make reasonable efforts to rectify the conditions that caused the child’s removal . . . .” In re
Fried, 266 Mich App 535, 542; 702 NW2d 192 (2005). “Reasonable efforts to reunify the child
and family must be made in all cases except if” certain aggravating circumstances exist. MCL
712A.19a(2). “As part of these reasonable efforts, the Department must create a service plan
outlining the steps that both it and the parent will take to rectify the issues that led to court
involvement and to achieve reunification.” In re Hicks/Brown, 500 Mich 79, 85-86; 893 NW2d
637 (2017). In addition to the Department’s duty to offer services to the respondent, the respondent
has a duty to participate in and benefit from the services. In re TK, 306 Mich App 698, 711; 859
NW2d 208 (2014).

        Respondent argues that services offered to her by the Department were not adequate to
overcome her psychological problems and develop her parenting skills. The record belies this
argument. Shortly after the initial disposition, a psychological evaluation was prepared, and the
psychologist determined that respondent’s treatment would take a long time and the children
should not be returned to her in the near future. Respondent was offered bimonthly therapy
sessions, and the frequency of these sessions increased to weekly upon request. There is nothing
in the record to support respondent’s assertion that weekly sessions were insufficient to meet her
needs. Indeed, respondent never requested additional sessions, and respondent’s therapist testified
that she was making some progress.


                                                -2-
        Additionally, the Department provided respondent’s therapist with a “Connections
Workbook” to assist respondent in forming attachments with her children, and the Department
offered respondent Trauma Informed Parenting classes. Respondent underwent a second
psychological evaluation, and the psychologist determined that respondent had not yet benefited
from her treatment, respondent still failed to appreciate the trauma that had been inflicted on her
children, and it would be unsafe to return the children to her care. The children’s therapist testified
that it would require years of treatment before reunification with AMA could be successful and
that no amount of treatment could enable a successful reunification with ALA. Furthermore, bond
assessments were conducted to evaluate respondent’s attachments to AMA and TA, and the doctor
concluded that respondent would not be able to develop the skills needed to care for AMA and TA
within a reasonable time. Even respondent’s expert witness testified that her problems were
“chronic,” he was “very cautious” about reunification, and “the best outcome” would be “to have
her not independently in charge of her children.”

         Respondent argues that petitioner should have compelled ALA, who was 14 years old at
the time of termination, to participate in joint-therapy sessions with her; this argument
demonstrates respondent’s failure to appreciate the psychological trauma that she inflicted on her
daughter by allowing ALA to be sexually abused by respondent’s boyfriend and respondent
continuing to support him after the abuse occurred. ALA personally explained this trauma in detail
in a letter that she prepared with her therapist’s assistance. Moreover, ALA did agree to participate
in two joint-therapy sessions with her mother, and her therapist testified that these sessions “made
things worse for” ALA and that they were only helpful in that they assisted ALA with coming to
the realization that she did not want to continue trying to repair her relationship with her mother.
Accordingly, there is nothing in the record to support respondent’s assertion that anyone would
have benefited from compelled visitation between respondent and ALA, and ALA’s therapist
testified that there was nothing the Department could have done to assist in attempting to reunify
ALA and respondent.

         The Department made considerable efforts to reunify respondent with her children and to
facilitate a nurturing relationship between respondent and the children. Respondent failed to
benefit from those services. The Department noted the children’s need for permanency and that
respondent failed to show she would be able to rectify the problems in a reasonable amount of
time. Thus, the Department made reasonable efforts to reunify respondent with the children.

                                        III. CONCLUSION

       For the reasons stated in this opinion we affirm the trial court’s order terminating
respondent’s parental rights to the children.



                                                               /s/ Brock A. Swartzle
                                                               /s/ David H. Sawyer
                                                               /s/ Anica Letica




                                                 -3-